Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 13-20, 23-25 and 33-35 are currently under examination, wherein claims 13 and 19 have been amended and claims 33-35 have been newly added in applicant’s amendment filed on May 17, 2021. Claims 28-32 have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 13-20 and 23-25 under 35 U.S.C. 103 and the previous provisional rejections of claims 13-20 and 23-25 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated March 9, 2021 have been withdrawn in light of applicant’s amendment filed on May 17, 2021. New grounds of rejection have been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-20, 23-25 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over CN (101641456 A).
With respect to claims 13-20, 23-25 and 33-35, CN (‘456 A) discloses a vehicle comprising a structural or safety part comprising a tempered and coated steel sheet comprising by mass 0.05-0.30% C, 0.6-2.0% Si, 0.5-3.5% Mn, 0.01-0.06% Al, 0.003-0.100% P, 0.01% or less S, 0.01-0.10% Nb and a balance of Fe and inevitable impurities wherein the steel sheet has a ultimate tensile strength above 800 MPa; a total elongation above 12%; and a microstructure comprising by area fractions more than 20% ferrite, more than 10% tempered martensite, tempered bainite and bainite in total, more than 90% ferrite, tempered martensite, tempered bainite and bainite in total (e.g. 20-30% ferrite, 50-60% tempered bainite and 10-20% tempered martensite) and less than 5% retained austenite and martensite (abstract, claim 2, Table 3, paragraphs [0004], [0020]-[0023] and [0073]-[0081]). The ranges of the elemental contents, the ultimate tensile strength, the total elongation and the area ratios disclosed or suggested by CN (‘456 A) would overlap the claimed ranges respectively.  The highest area ratio of retained austenite disclosed by CN (‘456 A) would be close to the lowest one as claimed in the new claim 34. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of CN (‘456 A) with an expectation of success because CN (‘456 A) discloses the same utility over the entire disclosed ranges. CN (‘456 A) does not specify the carbon content range of the retained austenite and the hole expansion ratio range as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 13-20, 23-25 and 33-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 and 23-25 of copending Application No. 16/467,643 (PG PUB 2019/0338388 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13-20 and 23-25 of the copending application disclose a tempered and coated steel sheet, which is the same or obvious from the claimed tempered and coated steel sheet of the instant application.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
5.	The applicant’s arguments filed on May 17, 2021 have been fully considered but they are not persuasive.	
The applicant argues that CN (‘456 A) does not specify the individual microstructural area ratio ranges as claimed and the ranges disclosed by CN (‘456 A) are so broad as to encompass a very large number of possible distinct compositions. In response, the examiner notes that CN (‘456 A) at least suggests the individual ranges overlapping the claimed ranges as discussed above. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. It is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982). In the instant case, all the claimed individual microstructures have been named by CN (‘456 A). The comprehensiveness of the number of the area ratio of the individual microstructures   would not negate the fact that the individual area ratio ranges as claimed were specifically taught by CN (‘456 A). Furthermore, the applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/3/2021